1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE,#294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Hannah_Labaree@fd.org
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    KURT SWENSON
7
8                             IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   Case No. 6:19-po-0262-JDP
                                                )
12          Plaintiff,                          )   STIPULATION AND ORDER TO CONTINUE
                                                )   BRIEFING SCHEDULE
13                       v.                     )
                                                )   Date: April 29, 2020
14   KURT SWENSON,                              )   Time: 10:00 a.m.
                                                )   Judge: Hon. Jeremy D. Peterson
15         Defendant.                           )
                                                )
16                                              )
17
            IT IS HEREBY STIPULATED between the parties through their respective counsel,
18
     Legal Officer SUSAN ST. VINCENT, and Chief Assistant Federal Defender HANNAH
19
     LABAREE, attorney for defendant Kurt Swenson, that the Court continue the March 11, 2020
20
     motion hearing to April 29, 2020 at 10:00 a.m.
21
            Briefing schedule will be as follows:
22
            Motion to be filed by March 10, 2020
23
            Government’s response due by April 7, 2020
24
            Plaintiff’s reply, if any due by April 14, 2020
25
     ///
26
     ///
27
28   DATED: January 27, 2020                                Respectfully submitted,
                                                      -1-
1
                                     HEATHER WILLIAMS
2                                    Federal Defender
3                                    /s/Hannah Labaree
                                     HANNAH LABAREE
4                                    Chief Assistant to the Federal Defender
                                     Attorneys for Defendant
5                                    Kurt Swenson
6
     Dated: January 27, 2020         /s/ Susan St. Vincent
7                                    SUSAN ST. VINCENT
                                     Legal Officer
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               -2-
1                                                 ORDER
2             It is hereby ordered that the March 11 motion hearing be continued to April 29, 2020, at
3    10:00 a.m., with the briefing schedule set forth above in Case No. 6:19-po-0262-JDP.

4
5    IT IS SO ORDERED.

6
     Dated:      January 28, 2020
7
                                                       UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
